PER CURIAM.
The appellant seeks reversal of a judgment of conviction of the crime of robbery, contending the trial court committed error in the giving of a certain charge to the jury. At the trial objection was not made to the charge, as required by statute in order to assign it as error on appeal. Sec. 918.10(4) Fla.Stat., F.S.A. Notwithstanding absence of an objection at trial, we have considered this contention of appellant, as we are authorized to do under rule 6.16(a) of Florida Appellate Rules, 31 F.S.A., and conclude that in the circumstances of the case giving of the challenged charge did not constitute reversible error. Accordingly, the judgment appealed from is affirmed.
Affirmed.